Botsford, J.
(dissenting, with whom Marshall, C.J., and Cordy, J., join). The court today in effect holds that, while all employees who have suffered or suffer second injuries must file for compensation within four years,1 and insurers who have compensated employees for post-1991 second injuries must file for reimbursement within two years of the payments for which they seek to be reimbursed,2 insurers who have compensated employees for second injuries occurring during the six-year period *181between 1985 and 1991 have an unlimited time in which to seek reimbursement. The court reaches this result on the ground that it should defer to the determination reached by the reviewing board (board) of the Department of Industrial Accidents (department). Ante at 174-175, 177. In doing so, the court in my view has misapplied the general principle of deference to administrative agency decisions. Because I can discern no clear indication of a legislative intent to provide an indefinite reimbursement period to these insurers for the time period at issue, I respectfully dissent.
1. Scope of review of agency action. At issue in this case is the proper interpretation of what have been known as the “Second Injury Fund”3 provisions in G. L. c. 152, § 37 (§ 37), as amended by St. 1985, c. 572, §§ 48, 49 (1985 Act).4 As the court points out, “[t]he interpretation of a statute by the agency charged with primary responsibility for administering it is entitled to substantial deference.” Ante at 173, quoting Gateley’s Case, 415 Mass. 397, 399 (1993). However, we have often noted that “this principle is one of deference, not abdication,” Leopold-stadt, Inc. v. Commissioner of the Div. of Health Care Fin. & Policy, 436 Mass. 80, 91 (2002), quoting Protective Life Ins. *182Co. v. Sullivan, 425 Mass. 615, 618 (1997), and that “[t]he duty of statutory interpretation is for the courts.” Slater’s Case, 55 Mass. App. Ct. 326, 330 (2002), quoting Police Comm’r of Boston v. Cecil, 431 Mass. 410, 413 (2000). See Walker’s Case, 443 Mass. 157, 160-170 (2004) (reversing board’s interpretation of 1981 amendment to G. L. c. 152 based on court’s examination of legislative history and intent); Police Comm’r of Boston v. Cecil, supra at 413-416 (vacating motion judge’s acceptance of administrative agency’s statutory interpretation as “not unreasonable,” and adopting alternate interpretation). I believe that in this case, that duty requires us to overrule the board’s conclusion that claims for reimbursement brought under § 37, as amended by the 1985 Act, are subject to no statute of limitations.
While a core principle of administrative law mandates that we “give due weight to the experience, technical competence, and specialized knowledge of the agency, as well as to the discretionary authority conferred upon it,” G. L. c. 30A, § 14 (7), judicial deference to agency action is most appropriate when the agency acts on the basis of its technical or policy expertise, and least appropriate when the agency ventures into the courts’ own “traditional area of expertise.” Natural Resources Defense Council, Inc. v. Securities & Exch. Comm’n, 606 F.2d 1031, 1045 (D.C. Cir. 1979). See 5 K.C. Davis, Administrative Law § 29:3 (2d ed. 1984) (scope of review of agency action should vary according to courts’ and agencies’ comparative qualifications). The question at the center of this case is whether, in amending § 37 in 1985 without expressly adding a limitations period, the Legislature intended to give insurers an unlimited period of time in which to file petitions for reimbursement of compensation paid to employees who had suffered a second injury. Discerning legislative intent about a limitations period presents an issue of statutory interpretation with which courts are amply familiar, and one that courts, rather than administrative agencies, are traditionally called on to address.
The court in this case defers to the board’s decision in Walsh v. Bertolino Beef Co., 16 Mass. Workers’ Comp. Rep. 151 (2002) (Walsh), apparently the first administrative appeal in which the board interpreted the 1985 Act to provide employers paying compensation to employees suffering a second injury *183between 1985 and 1991 (referred to by the parties as “Mid-Act” claims) an unlimited time to seek reimbursement from the Workers’ Compensation Trust Fund (Fund). In reaching this result, the board drew on no arguments related to the policies or experiences of the department in enforcing or administering the Workers’ Compensation Act,5 and gave no indication that the department had been involved in the drafting of either the 1985 Act or the later revision of § 37 enacted in 1991, St. 1991, c. 398, § 71 (1991 Act). Cf. Amherst-Pelham Regional Sch. Comm. v. Department of Educ., 376 Mass. 480, 491-492 (1978) (weight should be given to reasonable construction of regulatory statute adopted by agency responsible for its enforcement where [as in that case] statute gave agency broad power to fill in administrative details and agency participated in drafting legislation). Cf. also Falmouth v. Civil Serv. Comm’n, 447 Mass. 814, 821-822 & n.10 (2006) (deferring to agency’s statutory interpretation where it had promulgated rule pursuant to specifically delegated authority).6 In this context, then, a searching judicial review of the board’s legal conclusions is appropriate.
*1842. Interpretation of the 1985 Act. There is no dispute that § 37, as amended by the 1985 Act, did not contain any language that operated as a statute of limitations on insurers’ claims for second injury compensation reimbursement.7 This court has consistently adhered to the principle that “[wjhere, as here, the statute does not make reference to any period of limitations, we must inquire whether there is anything in the statute or its legislative history that indicates an express or implied legislative intent that [the actions permitted or required by the statute] are not time limited.” State Bd. of Retirement v. Woodward, 446 Mass. 698, 707 (2006).8 See Nantucket v. Beinecke, 379 Mass. 345, 348 (1979) (“We find nothing in the legislative history of *185G. L. c. 268A, § 21, which would suggest that the Legislature, by not specifically prescribing a period of time within which an action under § 21 must be brought, intended that actions not be time-limited. If such a result had been intended, it would have been natural for the Legislature to express such an intention”). Accord Locator Servs. Group, Ltd. v. Treasurer & Receiver Gen., 443 Mass. 837, 858-859 (2005) (borrowing analogous statute of limitations after finding no evidence that “the Legislature intended to permit actions seeking additional interest payments under [G. L. c. 79,] § 7D, and brought under [G. L. c. 79,] § 10A, to be filed indefinitely after an alleged breach”).9
It is thus necessary to focus on the language and any available legislative history of the 1985 Act to determine whether in amending § 37 at that time, the Legislature did intend that there be no time limit on an insurer’s right to claim reimbursement. However, the court in the present case does not take on this task itself, but rather defers to the analysis of language and legislative history offered by the board in its Walsh decision. Ante at 175-177. I therefore consider the board’s decision. The board posited two sources of what it considered clear expressions of a legislative intent to have no limitations period apply to insurers’ § 37 reimbursement claims that are governed by the 1985 Act: the 1991 Legislature’s decision to make the statute of limitations it added to § 37 in the 1991 Act prospective only, and the fact that G. L. c. 152, as amended by the 1985 Act, includes specific statutes of limitations in some sections but not in § 37. The court calls the board’s interpretation “not unreasonable.” Ante at 178.1 respectfully disagree.
*186In the Walsh case, the board distinguished Nantucket v. Beinecke, 379 Mass. 345 (1979), by relying on the action of the 1991 Legislature as an expression of legislative intent relevant to the 1985 Act. See Walsh, 16 Mass. Workers’ Comp. Rep. at 153 (“Unlike [Nantucket], where no express legislative intent addressed time limitations, here the Legislature did, in fact, express just such intent when it amended § 37 in 1991”). In the board’s view, by designating the 1991 Act’s revision of § 37 prospective only, the Legislature expressed its intention that claims for reimbursement arising under the 1985 Act should not be time limited. Id. The problem with this inference is that “[t]he views of a subsequent [Legislature] form a hazardous basis for inferring the intent of an earlier one.” Massachusetts Comm’n Against Discrimination v. Liberty Mut. Ins. Co., 371 Mass. 186, 194 (1976), quoting United States v. Price, 361 U.S. 304, 313 (1960). See Massachusetts Wholesalers of Malt Beverages, Inc. v. Attorney Gen., 409 Mass. 336, 344 (1991), quoting Coca Cola Bottling Co. v. Commissioner of Revenue, 393 Mass. 726, 729 n.3 (1985) (“What the . . . legislation involved in this case means cannot rationally be influenced by [subsequent] legislation”); Massachusetts v. Environmental Protection Agency, 127 S. Ct. 1438, 1460 n.27 (2007), quoting Cobell v. Norton, 428 F.3d 1070, 1075 (D.C. Cir. 2005) (“[P]pst-enactment legislative history is not only oxymoronic but inherently entitled to little weight”).
Certainly it was within the power of the 1991 Legislature to declare that from that time forward there would be no statute of limitations applicable to insurers’ reimbursement claims for second injuries that had occurred between 1985 and 1991 — as opposed to changing the intent of the 1985 Legislature itself. However, in order for us to conclude that the 1991 Legislature adopted this position, we must find that intent to be clearly expressed. Nantucket v. Beinecke, 379 Mass. at 348 (“If such a result had been intended, it would have been natural for the Legislature to express such an intention”). It is true that the 1991 Legislature did choose to make all its amendments to § 37, including the two-year limitations period on claims, prospective in operation and therefore applicable only to reimbursement claims for second injuries occurring after December 23, *1871991, the effective date of the 1991 Act. However, in contrast to the board, I do not discern in this choice any clear intention to prescribe that cases governed by the 1985 Act should have no limitations period applied to them at all. The language of the 1991 Act does not expressly address the 1985 Act or claims falling under it. As for legislative history concerning the 1991 Act, neither the board, the court, nor the parties refer to any that might provide guidance on this issue, and I have found none.10
The board, in quoting the decision of the administrative judge, also purported to find an expression of legislative intent in the fact that G. L. c. 152, as amended by the 1985 Act, “contains explicit language limiting the period for which certain benefits *188shall be paid, limitations on when various notices must be filed by employers and insurers, and also contains limitations on the time within which certain claims for benefits must be filed,” and yet fails to specify a limit on the time for an insurer or self-insurer to claim reimbursement under § 37. Walsh, 16 Mass. Workers’ Comp. Rep. at 152. From this distinction, the board concluded that “the Legislature included specific limitations where it wanted them to be applied — and conversely, excluded them where it did not want limitations to apply.” Id. However, the “inclusion of a [statute of limitations] elsewhere in the statute . . . does not necessarily indicate that the Legislature intended that there be no limitations period for claims” arising under § 37. Locator Servs. Group, Ltd. v. Treasurer & Receiver Gen., 443 Mass. 837, 859 (2005).11 Additionally, the fact that the department currently has in place regulations specifying statutes of limitations for sections of G. L. c. 152 that fail to provide time limits undermines the board’s argument that causes of action without a limit in the statute should be treated as having none. See, e.g., 452 Code Mass. Regs. § 3.03(3) (1999) (imposing two-year statute of limitations on requests for reimbursement of cost of living adjustments pursuant to G. L. c. 152, *189§ 65 [2] [a] or [&]). Therefore, I conclude that the board also erred in reading the contrast among various sections of G. L. c. 152 as a clear indication of legislative intent that insurers’ right to seek reimbursement under § 37 for “Mid-Act” claims should last indefinitely.
Statutes of limitations provide many well-recognized benefits for the administration of justice, including allowance for “the temporal finality necessary for the orderly conduct of human affairs,” Doe v. Harbor Sch., Inc., 446 Mass. 245, 256 (2006), and “suppress[ing] fraudulent and stale claims.” Joslyn v. Chang, 445 Mass. 344, 351 (2005), quoting Spring v. Gray, 22 F. Cas. 978, 984-985 (C.C.D. Me. 1830), aff’d, 31 U.S. (6 Pet.) 151 (1832). While we would certainly be bound to respect the Legislature’s choice to impose no statute of limitations if it were clearly expressed,12 I believe the lack of any such expression in this case stems from the fact that the Legislature actually entertained no such intent.
Because the Legislature has not clearly expressed an intent that reimbursement claims arising under the 1985 Act should be subject to no time limitation, it is our interpretive duty to look to the essence of the claim and identify an appropriate limit to apply.13 See State Bd. of Retirement v. Woodward, 446 Mass. at 707 (where evidence of legislative intent to have no limitations period is absent, “we look to the nature of the claim to determine which existing statute of limitation most closely is associated with the asserted claim”); Nantucket v. Beinecke, 379 Mass. 345, 348 (1979) (same). It was error for the board to conclude otherwise, and, I believe, the court is mistaken in deferring to and accepting the board’s analysis. I respectfully dissent.

See G. L. c. 152, § 41.


See G. L. c. 152, § 37, as appearing in St. 1991, c. 398, §§ 71, 106.


See Daly v. Commonwealth, 29 Mass. App. Ct. 100, 101 (1990). See also American Mut. Liab. Ins. Co. v. Commonwealth, 379 Mass. 398, 398-399 (1979).


The statutory provisions governing compensation and reimbursement for second injuries are set out in G. L. c. 152, §§ 37 (§ 37) and 65, first enacted in 1919, St. 1919, c. 272, §§ 1, 2, and amended in a number of respects both before and after the 1985 amendment to § 37 (1985 Act). In particular, as discussed in the court’s opinion, ante at 172, § 37 was substantially amended in 1991. See St. 1991, c. 398, § 71. Since its inception, the Second Injury Fund was intended “to encourage the employment of previously injured persons by providing a fund which would pay a portion of the compensation burden that would result should the employee suffer a further injury. It might be anticipated that the subsequent injury, compounded with the previous one, would often lead to more serious disability.” Daly v. Commonwealth, 29 Mass. App. Ct. at 101-102. See American Mut. Liab. Ins. Co. v. Commonwealth, 379 Mass. at 402; McLean’s Case, 326 Mass. 72, 74 (1950).
As part of the 1985 revisions to G. L. c. 152, the Second Injury Fund was replaced by the Workers’ Compensation Trust Fund (Fund), the appellant in this case, which has a number of additional functions unrelated to second injuries; in contrast to the old Second Injury Fund, the newer Fund draws its contributions from employers rather than from insurers. See G. L. c. 152, § 65 (2), as appearing in St. 1985, c. 572, § 55; Daly v. Commonwealth, 29 Mass. App. Ct. at 102-105.


The court posits that “the board’s interpretation is in keeping with the purpose of § 37 (facilitating the rehiring of injured workers) by making sure that insurers are reimbursed.” Ante at 179. While an agency’s policy determinations regarding how best to effectuate a statute’s purpose are appropriately accorded considerable deference, see, e.g., Leopoldstadt, Inc. v. Commissioner of the Div. of Health Care Fin. & Policy, 436 Mass. 80, 92 (2002) (“division’s decision ... is a reasonable interpretation of the statute and one that accomplishes its purpose”), the board did not in fact present this reasoning as a basis for its decision in Walsh v. Bertolino Beef Co., 16 Mass. Workers’ Comp. Rep. 151 (2002), or in either of the cases we decide today. Moreover, the court’s theoretical rationale falls flat because the same legislative purpose that animated § 37 when the 1985 Act was passed (see note 4, supra) presumably continues to do so after passage of the 1991 Act with its explicit two-year statute of limitations. If the Legislature considered a limitations period on reimbursement claims to be consistent with the statutory purpose in 1991, it is difficult to see why the same would not have been true in 1985.


At issue in Falmouth v. Civil Serv. Comm’n, 447 Mass. 814 (2006), was whether G. L. c. 31, § 2 (g), a statute authorizing the Civil Service Commission (commission) to promulgate procedural rules for the conduct of its adjudicatory proceedings, permitted the commission to adopt a so-called postmark rule for initial filings by aggrieved employees to commence appeals to the commission. The court concluded that the relevant portion of the statute governing the filing of appeals to the commission, G. L. c. 31, § 43, was ambiguous, and deferred to the agency’s reasonable interpretation (in its rule) of the unclear phrase. Id. at 821-822. In doing so, the court rejected the *184plaintiff town’s argument that “because the [agency’s] expertise does not extend to timeliness, filing, and jurisdiction . . . deference is unwarranted.” Id. at 821 n.10. It noted that a reviewing judge (or court) is to follow a standard that gives “due weight to the experience, technical competence, and specialized knowledge of the agency,” and concluded that “[w]hereas [such procedural matters] may not be within the specialized knowledge of the commission, there can be little doubt of its experience as an adjudicatory body.” Id., quoting Brackett v. Civil Serv. Comm’n, 447 Mass. 233, 241-242 (2006). The court then went on to state, “Regardless, we also defer to the [agency’s] interpretation of the statute in light of the discretionary authority conferred on it [to adopt rules of procedure for the conduct of its proceedings].” Falmouth v. Civil Serv. Comm’n, supra at 822 n. 10.
I do not read this language to suggest that any agency with adjudicatory experience is entitled to great deference on all procedural questions related to the time in which petitions may be filed. More to the point, however, the holding in the Falmouth case is not determinative of the instant case, because, unlike the regulation under review there, the board’s action here is not a rule promulgated pursuant to a specific delegation of discretionary authority but rather a direct interpretation of legislative history and intent — an area traditionally entrusted to the courts.


Section 37 did not contain any limitations period on reimbursement claims before passage of the 1985 Act, either. See, e.g., St. 1973, c. 855, § 2. However, there is nothing in the records of these cases or in the arguments of the parties that sheds any light on how claims for reimbursement were treated under the earlier versions of § 37. Thus, we have no information whether — as was true for much of the period between 1985 and 1991 (a point discussed in note 10, infra) — there were administrative rules, regulations, or policies in place that prescribed a specific period of time in which reimbursement claims could be filed, or whether the issue of a limitations period was ever raised by anyone. Accordingly, I agree with the implicit conclusion of the court and the parties that the only relevant time periods to consider in this case are the “Mid-Act” period from 1985 to 1991, which is governed by the 1985 Act, and the “New Act” period after 1991, which is governed by the 1991 Act.


The court repeatedly characterizes the Fund’s argument to be that courts *185always borrow a statute of limitations when a statute does not include one. Ante at 174, 177. The Fund has not made such a claim. Its consolidated brief appropriately points out that where a statute does not contain a specific limitations period, the court will seek to discern the legislative intent of the statute, and absent a clear expression in the statutory language or indication in the legislative history that the Legislature intended no limitations period, the court will seek to borrow a statute of limitations from an analogous statute. See, e.g., State Bd. of Retirement v. Woodward, 446 Mass. 698, 707-708 (2006).


The court’s citation of two cases, State Bd. of Retirement v. Woodward, 446 Mass. at 708, and O’Brien v. Massachusetts Bay Transp. Auth., 405 Mass. 439, 445 (1989), in which we in fact did find a clear expression of legislative intent to apply no statute of limitations and therefore declined to borrow one, ante at 174-175, does not serve to undermine the consistency of this rule.


In the circumstances, the board and this court are essentially left to conjecture as to the motivation of the 1991 Legislature in making the limitations period prospective, and there are explanations available that seem equally if not more plausible than the one selected by the board. For example, the Legislature may have made the limitations provision in § 37 prospective only simply because it was part of a complete rewriting of the section that implemented several substantive changes that the Legislature did not wish to have applied retroactively. These substantive changes included altering the reimbursement provided from “an amount equal to seventy-five per cent” to “an amount not to exceed seventy-five percent”; cutting back on the categories of compensation eligible for reimbursement; excluding from reimbursement eligibility self-insurers and municipalities that opt out of contribution to the Fund; and adding a requirement of personal knowledge on the part of the employer of the employee’s preexisting impairment. Compare St. 1973, c. 855, § 2, with St. 1985, c. 572, §§ 48, 49, and St. 1991, c. 398, § 71. Cf. American Mut. Liab. Ins. Co. v. Commonwealth, 379 Mass. 398, 404 (1979) (1973 amendment to § 37 to extend coverage to additional injuries was substantive and would have been applied prospectively absent separate statutory provision designating change retroactive); Hanscom v. Malden & Melrose Gas Light Co., 220 Mass. 1, 3 (1914) (presumption of prospective application for statutes affecting substantive rights).
Moreover, although the board and the court do not address the point, at least as of 1988 and extending through 1991, the Department of Industrial Accidents, as the principal agency administering the workers’ compensation system in Massachusetts, had in place a regulation specifically prescribing a rolling two-year limitations period for the filing of requests for reimbursement pursuant to § 37. See 452 Code Mass. Regs. § 3.07(3) (1988). (The text of this regulation changed thereafter, but it is clear that at least through 1991, it imposed the two-year limitations period.) It is appropriate to presume that the Legislature in 1991 was aware of this regulatory provision and may therefore have deemed retroactive application of the new statute of limitations unnecessary. See, e.g., Falmouth v. Civil Serv. Comm’n, 447 Mass. 814, 820 n.8 (2006).


In Locator Servs. Group, Ltd. v. Treasurer & Receiver Gen., 443 Mass. 837, 859 (2005), the court borrowed a statute of limitations for a statutory cause of action that failed to specify one. The statute at issue, G. L. c. 79, specifically included three-year limitations periods in other sections. In referring to this distinction, the court said: “The inclusion of a three-year limitations period elsewhere in the statute . . . does not necessarily indicate that the Legislature intended that there be no limitations period for claims alleging additional interest owed under [G. L. c. 79,] § 7D. To the contrary, to construe § 7D as imposing no limitations period at all on these claims, where the remainder of the statute contains limitations periods, would violate the well-settled canon of statutory interpretation that, where possible, we construe the various provisions of a statute in harmony with one another.” Id.
The court further pointed out that “it would be illogical to apply a strict three-year statute of limitations period to bar a claimant from seeking her underlying award for a taking . . . while allowing that same claimant an indefinite period of time in which to file an action for additional interest on the Treasurer’s investment of that award.” Id. While the board is correct in noting that an employee’s right to compensation following an injury is separate from the insurer’s right to reimbursement for that compensation, it seems similarly illogical to apply a strict statute of limitations to the underlying claim but allow insurers (in “Mid-Act” cases only) an unlimited time in which to seek reimbursement.


See, e.g., State Bd. of Retirement v. Woodward, 446 Mass. 698, 708 (2006) (finding statutory directive that “[i]n no event shall any member after final conviction ... be entitled to receive a retirement allowance” to be clear expression of legislative intent that proceedings to forfeit retirement benefits could be commenced at any time).


Because the nature of the claim here is one seeking reimbursement from a special revenue fund in the State treasury, G. L. c. 152, § 65 (2), I believe an appropriate time limit may be borrowed from G. L. c. 260, § 3A, which imposes a three-year statute of limitations on claims against the Commonwealth.